1. Claims 2 and 7-11 have been canceled.
2. No new claims have been added.
3. No Claims have been amended. 
4. Remarks drawn to rejections under 35 USC 103 and double patenting.
	Claims 1, 3-6 and 12 are pending in the case.
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Sakurai et al teaches a conjugate comprising a glycosaminoglycan (GAG) conjugated to a phospholipid (PL) wherein hyaluronic acid is reacted with dipalmitoylphosphatidylethanolamine. The molecular weight of hyaluronic acid used is 1-10,000kD. The ratio of mass of PL : mass of GAG is1:14.5. However, Sakurai et al does not teach or suggest degrading the GAG and selecting the subpopulation having a molecular weight between 5 and 20kD with a polydispersity of 1.25-1.5 and reacting this HA subpopulation with PL in a sonoreactor. 
DeAngelis et al teaches that glycosaminoglycan polymers having molecular weight in the range of about 3.5kDa to 0.5MDa (3.5kDa to 500kDa) will have a polydispersity value in the range of about 1.0 to about 1.1 and preferably from about 1.0 to about 1.05. Since this molecular weight range taught by DeAngelis is the one that is in the range claimed, there is no suggestion or motivation seen in DeAngelis to specifically degrade HA via acid hydrolysis and choose the molecular weight range between 5 to 20kDa and having a polydispersity from 1.25 to 1.5 and make the conjugate as claimed. Moreover, DeAngelis further teaches that one of the objects is to 
For the reasons stated above the double-patenting rejections of record are also withdrawn.
Therefore pending claims 1, 3-6 and 12 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623